Title: To James Madison from Peter Kuhn Jr., 2 September 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 2 September 1805, Genoa. “Nothing new in the Commercial Sphere has taken place since my last worthy of your notice. On the 29th. Ulto. arrived here Mr. Jerome Bonopathe with a Squadron consisting of three Frigates and two Brigs, from Algiers bringing 201 Genoese Prisoners, released upon the demand of France for the consideration of 400,000 franks, and this day arrived a Brig appertaining to the same Squadron from Tunis with 29 Prisoners released.
          “The Motions of the Austrian Armies have at length created the Suspicions of the Emperour Nepoleon who has caused new troops to be raised throughout the Italian Kingdom, and two regiments here are ordered to be in readiness for an immediate march to the Adige. The Old Genoese Regiments were removed to Savoy Some time past. All the fortified towns in Lombardy have been greatly Strengthened, the New Works at Alexandria and Mantua are of the greatest Magnitude, to the latter has been added a Strong fortress on the South of the Morass, completely Commanding the Causway & Bridge &c. Other considerable Out Works were forming during my Sojourn there in June last, which must by this time be Nearly if not entirely finished.
          “A Carriage road has been made over Mont Cenis which is completed and practicable, & of obvious advantage⟨;⟩; the Emperor has Also ordered Sometime back that Several Carriage roads be made to afford an easier Communication between Lombardy & this for the benifit of Commerce They have however Not yet Commenced upon them & as their want had proved in former times the guarantee of the independence of Genoa it is not likely that they will be undertaken in the present prospect of affairs.
          “It is reported that the Emperors presence is expected at Milan shortly. What truth is to be attatched to it is not yet to be ascertained.”
        